                                          Case 5:16-cv-00606-BLF Document 89 Filed 09/27/19 Page 1 of 1




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     DELPHIX CORP.,                                  Case No. 16-cv-00606-BLF
                                   8                   Plaintiff,
                                                                                         ORDER TERMINATING WITHOUT
                                   9             v.                                      PREJUDICE DEFENDANT’S MOTION
                                                                                         FOR JUDGMENT ON THE
                                  10     EMBARCADERO TECHNOLOGIES,                       PLEADINGS AND VACATING
                                         INC.,                                           OCTOBER 17, 2019 HEARING
                                  11
                                                       Defendant.                        [Re: ECF 75]
                                  12
Northern District of California
 United States District Court




                                  13
                                              On September 5, 2019, the Court was informed that the parties reached a settlement.
                                  14
                                       ECF 87. Accordingly, the Court TERMINATES without prejudice Defendant’s Motion for
                                  15
                                       Judgment on the Pleadings based on the parties’ notice of settlement. ECF 75. The Court hereby
                                  16
                                       VACATES the October 17, 2019 hearing on that motion.
                                  17

                                  18
                                              IT IS SO ORDERED.
                                  19

                                  20
                                       Dated: September 27, 2019
                                  21
                                                                                     ______________________________________
                                  22                                                 BETH LABSON FREEMAN
                                                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
